                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

    EILEEN N. SHAFFER, CHAPTER 7                                                              PLAINTIFF
    TRUSTEE for the BANKRUPTCY ESTATE
    OF DEBTORS DANNY AND JUDY HALL

    V.                                                        CASE NO. 3:15-CV-00304-HTW-LRA

    PRIORITYONE BANK                                                                        DEFENDANT


                        RESPONSE IN OPPOSITION TO
             PLAINTIFF’S MOTION TO DETERMINE WAIVER OF THE
         ATTORNEY CLIENT PRIVILEGE AND WORK PRODUCT DOCTRINE


         COMES NOW, PriorityOne Bank (the “Bank”) and responds in opposition to the Motion

to Determine Waiver of the Attorney Client Privilege and Work Product Doctrine [Doc. 45] filed

by Plaintiff Eileen Shaffer, Chapter 7 Trustee for the Bankruptcy Estate of Debtors Danny and

Judy Hall (the “Trustee”) as follows:

                                            INTRODUCTION

         On December 30, 2019, the Bank filed its Motion to Vacate or, Alternatively, Modify

Arbitration Award [Doc. 43], subsequently amended on January 3, 2020 [Doc. 52] (the “Motion

to Vacate”), requesting that this Court vacate the Award under § 10(a) of the FAA or, alternatively,

modify the award under § 11(a).1 Among other reasons, the Bank argues that the Award should

be vacated due on the Arbitrator’s evident partiality based on the fact that the Arbitrator had a

disqualifying conflict of interest with the Bank and he misrepresented this fact in his Oath of

Arbitrator by failing to disclose it and, therefore, the Bank was not aware of the disqualifying

conflict until after entry of the Award because it relied upon the Arbitrator’s representation.


1
 On January 3, 2020, the Bank filed an Amended Motion to Vacate or, Alternatively, Modify Arbitration Award.
[Doc. 52].
         In response, the Trustee filed a Motion to Determine Waiver of the Attorney Client

Privilege and Work Product Doctrine [Doc. 45] and a Motion to Disqualify Counsel from the Law

Firm of Adams and Reese LLP [Doc. 50].2 The Trustee argues that, by raising the evident partiality

defense, the Bank voluntarily injected the factual issues of what its attorneys told the Bank about

the selection of the Arbitrator and/or the basis of any conflict, resulting in a waiver of the attorney-

client privilege and work product doctrine with respect to these issues and requiring

disqualification of the Bank’s counsel. This is clearly an attempt by the Trustee to harass the Bank

and its counsel.

         An “at issue” waiver occurs only when a client specifically pleads reliance on privileged

communications as an element of a claim or defense. Here, the Bank does not specifically plead

reliance on any legal advice from its attorneys in support of its Motion to Vacate, nor does the

Bank refer to any privileged communications. The privilege is not waived simply because the

Trustee believes privileged communications between the Bank and its attorneys are relevant to the

Bank’s Motion to Vacate. Relevance is not the standard for determining waiver of the privilege.

For the same reasons, there is no waiver of the protection of the work product doctrine. This is

clearly an attempt by the Trustee to distract the Court from the fact that the Arbitrator made false

and misleading statements in his Oath of Arbitrator.

         For the reasons set forth herein, the Trustee’s Motion Determine Waiver of the Attorney

Client Privilege and Work Product Doctrine [Doc. 45] should be denied.




2
  In the Motion to Disqualify Counsel [Doc. 50], the Trustee argues that the three Adams and Reese attorneys
representing the Bank in this proceeding, C. Phillip Buffington, Jr., G. Robert Parrott II, and Timothy J. Anzenberger,
must be disqualified because their testimony is relevant and necessary to determine what the Bank knew about the
selection of the Arbitrator and when it knew it for purposes of the Bank’s Motion to Vacate or, Alternatively, Modify
Arbitration Award. The Bank is filing a separate response in opposition to the Motion to Disqualify Counsel
contemporaneously with this response.




                                                          2
                                              BACKGROUND3

        In November 2015, this Court compelled this dispute to arbitration before the American

Arbitration Association (“AAA”), and the AAA appointed John G. Corlew as arbitrator (the

“Arbitrator”) on February 28, 2017. In his Notice of Appointment, the Arbitrator was required to

disclose potential conflicts to the parties and the AAA.4 The Arbitrator affirmatively answered

that he had no conflicts or other disclosures to make. For example, the Arbitrator answered “no”

to the following questions:

        4. Have you had any professional or social relationship with any parties or
           witnesses identified to date in this proceeding or the entities for which they
           work?

             No.
        …

        7. Are there any connections, direct or indirect, with any of the case participants
           that have not been covered by the above questions?

             No.5

The Arbitrator concluded his disclosures by affirming that he “ha[d] conducted a check for

conflicts and ha[d] nothing to disclose.”6               The Arbitrator further acknowledged that his

“obligation to check for conflicts and make disclosures is ongoing for the length of [his] service

as an arbitrator in this matter, and that failing to make appropriate and timely disclosures may

result in [his] removal as arbitrator from the case . . . .”7 The Arbitrator made false statements in

the Arbitrator’s Oath by intentionally failing to disclose the lending relationship with the Bank and

the fact that a controversy arose with the Bank during the arbitration.


3
  The Bank incorporates by reference the background set forth in its Brief in support of its Amended Motion to
Vacate or, Alternatively, Modify Arbitration Award [Doc. 53].
4
  See Bank’s Motion to Vacate or, Alternatively, Modify Arbitration Award [Doc. 52], at Exhibit “E,” Notice of
Appointment [Doc. 52-11].
5
  Id. at 1-2.
6
  Id. at 3 (emphasis in original).
7
  Id.


                                                        3
        But contrary to the these disclosures, the Bank’s representatives and attorneys involved in

this arbitration were unaware that the Arbitrator was involved in an ongoing lending relationship

with the Bank that matured in 2018, resulting in the borrower moving the loan to another financial

institution. In fact, during the lending relationship, the Arbitrator was difficult to deal with and

not forthcoming with the Bank. Any of these reasons was sufficient to require the Arbitrator to

disclose this relationship, but all of these reason overwhelmingly require disclosure of these issues

to all parties.

        Specifically, the Bank had extended a loan to McInnis & Broadway, LLC, a developer of

commercial property in Hattiesburg, Mississippi, in the approximate amount of $709,000.00 in

January 2013.8 The loan was secured by a deed of trust on the borrower’s commercial property,

and the Arbitrator had personally guaranteed the loan.9 The borrower had difficulty meeting its

obligations under the loan.10 And over the course of several years, the maturity date would

approach without pay off, requiring renewal.11 This included a renewal in May 2016, less than a

year before the Arbitrator was appointed, and another renewal executed in July 2017, shortly after

the Arbitrator had been appointed.12 At that time, the Arbitrator made additional financial

commitments to the Bank.

        By letter agreement dated July 7, 2017, the Bank and the borrower had agreed that the

borrower would either pay 10% down on the principal balance by maturity, plus interest due, any

renewal fees or that the borrower would term out the loan.13 But as the July 2018 maturity date

approached, the debt still totaled approximately $679,000.00, and the borrower could or would not


8
  See Bank’s Motion to Vacate or, Alternatively, Modify Arbitration Award [Doc. 52], at Exhibit “F,” Affidavit of
Robert J. Barnes [Doc. 52-12].
9
  Id. at ¶¶ 3-4; Guaranty, attached as Affidavit Exhibit “2”.
10
   Id. at ¶ 5.
11
   Id.
12
   Id. at ¶ 6; Modifications, attached as Affidavit Exhibit “3.”
13
   Id. at ¶ 7; Letter Agreement, attached as Affidavit Exhibit “4.”


                                                         4
pay down the principal balance by 10%, as agreed.14 The loan went into default, and the borrower

was put in a position of having to refinance the debt with another institution, satisfying the debt

owed to the Bank.15 During this period of time, the Arbitrator was not forth coming with

information needed by the Bank.

            At all times the Arbitrator was aware of the loan’s continuous renewals and eventual

default, as he was providing his personal financial information to the Bank to obtain the renewals,

executed the renewals, and executed the letter agreement, noted above. But at no time did the

Arbitrator disclose his conflict with the Bank to the AAA or the parties in the arbitration.

            Importantly, the Arbitrator’s relationship with the Bank—before and during the

arbitration—put him in a similar position as the Debtors were here. Like the Debtors, the Arbitrator

was a guarantor on a large loan in default, secured by real property. Had the loan not been

refinanced, the Bank could have foreclosed on its collateral and sought any deficiency against the

Arbitrator (a guarantor) just as the Bank had done with the indebtedness owed by the Debtors (also

guarantors on many of the loans at issue). The Arbitrator could have been in the same position as

the Debtors during this very arbitration, presumably making the same claims and arguments the

Debtors raised in the arbitration.

            Ultimately, the Arbitrator issued the Award in Plaintiff’s favor and it was delivered to the

parties by the AAA on October 31, 2019, rendering a monetary award against the Bank in the

amount of $2,711,813.33. As set forth below, the Award and its reasoning contradicted

longstanding, well-settled Mississippi law. And even if the Arbitrator’s erroneous reasoning had

been correct, and even using the Arbitrator’s own formula and numbers presented at the hearing,

the Arbitrator should have rendered a monetary Award in the Bank’s favor for a remaining


14
     Id. at ¶ 8.
15
     Id.


                                                     5
deficiency—not the other way around. So the Bank timely submitted a motion for modification of

the award to the AAA on November 20, 2019, requesting that the Arbitrator vacate or modify the

Award to comply with Mississippi law and otherwise set forth the correct figures.16

        After receiving the Award from the AAA on October 31, 2019, the Bank discovered that

the Arbitrator had a direct conflict with the Bank that the Arbitrator had failed to disclose (and

had, in fact, affirmatively denied having). As soon as possible, the Bank filed a motion to disqualify

the Arbitrator with the AAA on November 20, 2019, pursuant to the applicable AAA rules and

protocols.17 In the Objection, the Bank requested that the AAA disqualify the Arbitrator and

appoint a new arbitrator to conduct a new hearing or, alternatively, decide the Bank’s motion to

vacate or modify the Award.

        Despite an arbitrator’s ongoing duty to disclose conflicts—even after an award has been

rendered18—the AAA declined to disqualify the Arbitrator.19 And on December 19, 2019, the

AAA sent the parties the Arbitrator’s decision denying the motion to vacate or, alternatively,

modify the Award.20

        On December 30, 2019, the Bank filed its Motion to Vacate [Doc. 43], subsequently

amended on January 3, 2020 [Doc. 52], requesting that this Court vacate the Award under § 10(a)

of the FAA or, alternatively, modify the award under § 11(a), based on, among other reasons, the

Arbitrator’s evident partiality.



16
   See Motion to Vacate or, Alternatively, Modify Award [Doc. 43]. The Bank subsequently filed an Amended
Motion to Vacate or, Alternatively, Modify Award [Doc. 52] on January 3, 2020.
17
   See Bank’s Amended Motion to Vacate or, Alternatively, Modify Arbitration Award [Doc. 52], at Exhibit “J,”
Objection to Arbitrator [Doc. 52-16].
18
  See AAA Code of Ethics for Arbitrators in Commercial Disputes at Canon I.G., available at
https://www.adr.org/sites/default/files/document_repository/Commercial_Code_of_Ethics_for_Arbitrator
s_2010_10_14.pdf
19
   See Bank’s Amended Motion to Vacate or, Alternatively, Modify Arbitration Award [Doc. 52], at Exhibit “K,”
November 22, 2019, Letter [Doc. 52-17].
20
   Id. at Exhibit “L,” Post-Award Decision [Doc. 52-18].


                                                       6
         In response, the Trustee filed a Motion to Determine Waiver of the Attorney Client

Privilege and Work Product Doctrine [Doc. 45] and a Motion to Disqualify Counsel from the Law

Firm of Adams and Reese LLP [Doc. 50].21 The Trustee argues that, by raising the evident

partiality defense, the Bank voluntarily injected the factual issues of what its attorneys told the

Bank about the selection of the Arbitrator and/or the basis of any conflict, resulting in a waiver of

the attorney-client privilege and work product doctrine with respect to these issues and requiring

disqualification of the Bank’s counsel.

         For the reasons set forth herein, the Trustee’s Motion to Determine Waiver of the Attorney

Client Privilege and Work Product Doctrine [Doc. 45] should be denied.

                                                  ARGUMENT

A.       The Bank Did Not Voluntarily Inject an Issue Requiring Disclosure of Privileged
         Information.

         “In Mississippi, the attorney-client privilege is defined as the client’s right to refuse to

disclose and prevent others from ‘disclosing confidential communications made for the purpose of

facilitating the rendition of professional legal services to the client . . .’” Flanagan v. Nationwide

Prop. & Cas. Ins. Co., 2018 WL 3337267, at *1 (S.D. Miss. Aug. 4, 2017) (citing Miss. R. Evid.

502(b)).

         “[A] client waives the privilege by affirmatively relying on attorney-client communications

to support an element of a legal claim or defense – thereby putting those communications ‘at issue’

in the case.” In re Itron, Inc., 883 F.3d 553, 558 (5th Cir. 2018) (citations omitted). “In other



21
   In the Motion to Disqualify Counsel [Doc. 50], the Trustee argues that the three Adams and Reese attorneys
representing the Bank in this proceeding, C. Phillip Buffington, Jr., G. Robert Parrott II, and Timothy J. Anzenberger,
must be disqualified because their testimony is relevant and necessary to determine what the Bank knew about the
selection of the Arbitrator and when it knew it for purposes of the Bank’s Motion to Vacate or, Alternatively, Modify
Arbitration Award. The Bank is filing a separate response in opposition to the Motion to Disqualify Counsel
contemporaneously with this response.




                                                          7
words, when a party entitled to claim the attorney-client privilege uses confidential information

against his adversary (the sword), he implicitly waives its use protectively (the shield) under that

privilege.” Id. (citing Willy v. Admin. Review Bd., 423 F.3d 483, 497 (5th Cir. 2005)). In this

instance, the Bank is clearly not relying on privileged communication to advance its position and

the Trustee is only asserting this position to harass the Bank and its attorneys.

       For an “at issue” waiver to occur, the client must specifically plead reliance on privileged

advice as an element of a claim or defense. Id. at 561 (citing In re Cty. of Erie, 546 F.3d 222, 229

(2d Cir. 2008); accord Rhone-Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851, 863 (3d Cir.

1994) (collecting cases across jurisdictions)); see also Conkling v. Turner, 883 F.2d 431 (5th Cir.

1989) (plaintiff waived privilege by asserting reliance on counsel’s advice to toll the statute of

limitations); United States v. Miller, 600 F.2d 498, 501-02 (5th Cir. 1979) (defendant waived

privilege by asserting reliance on advice of counsel); In re Icenhower, 755 F.3d 1130, 1141 (9th

Cir. 2014) (“[H]aving invoked advice of counsel in support of his position . . . , [defendant]

implicitly waived privilege with regard to communications on those subjects”); Seneca Ins. Co. v.

W. Claims, Inc., 774 F.3d 1272, 1276-77 (10th Cir. 2014) (plaintiff waived privilege by expressly

asserting reliance on advice of counsel to demonstrate that its settlement was reasonable); United

States v. Bauer, 551 F.3d 786, 790-92 (8th Cir. 2008) (defendants waived privilege by arguing

“that the errors and omissions in their bankruptcy filings were the result of sloppy attorneys and

poor legal advice”) United States v. Workman, 138, F.3d 1261, 1263-64 (8th Cir. 1998) (defendant

waived privilege by asserting reliance on advice of counsel); Chevron Corp. v. Pennzoil Co., 974

F.2d 1156, 1162-63 (9th Cir. 1992) (defendant waived privilege by asserting that its tax position

was reasonable because it was based on the advice of counsel); Jackson Medical Clinic for Women,

P.A. v. Moore, 836 So. 2d 767, 773 (Miss. 2003) (allowing discovery into attorney-client




                                                  8
communications when plaintiff asserted reliance on those communications in attempting to toll a

statute of limitations); Bertelsen v. Allstate Ins. Co., 796 N.W. 2d 685, 703 (S.D. 2011) (“the key

factor is reliance of the client upon the advice of his attorney”). In this instance, the Trustee is

fabricating the Bank’s reliance on privileged advice in an attempt to harass the Bank and its

attorneys and disqualify. At no point did the Bank assert it was relying on privileged advice to

advance its position.

       The Fifth Circuit and other circuits agree that relevance is not the standard for determining

waiver of the privilege under the “at issue” theory. In re Itron, Inc., 883 F.3d 553, 561 (5th Cir.

2018) (citing Rhone-Poulenc, 32 F.3d 851, 864 (3d Cir. 1994) (“[r]elevance is not the standard for

determining whether or not evidence should be protected from disclosure as privileged, . . . even

if one might conclude that facts to be disclosed are vital, highly probative, directly relevant or even

go to the heart of an issue”) (emphasis added)); United States v. Newell, 315 F.3d 510, 525 (5th

Cir. 2002) (no waiver where “the record makes clear that [the client’s] good faith defense was not

based on advice of counsel, but rather on a simple lack of knowledge of the wrongdoing and

absence of intent to participate in it”); In re Burlington N., Inc., 822 F.2d 518, 533 (5th Cir. 1987)

(“Attorney/client documents may be quite helpful [to an adversary’s argument], but this is not a

sufficient basis for abrogating the privilege”).

       In In re Itron¸ the Fifth Circuit specifically declined to broaden the “at issue” theory such

that waiver occurs whenever the client files a lawsuit to which privileged communications, if

disclosed, might prove “highly relevant” – even if the client never relies on or uses those

communications to make her case. In re Itron, 883 F.3d at 560. The Fifth Circuit held such an

expansion of the “at issue” waiver finds no support in the Mississippi Rules of Evidence or any

Mississippi case law. Id.




                                                   9
       There are good reasons for this rule. “‘The attorney-client privilege is the oldest of the

privileges for confidential communications known to the common law. Its purpose is to encourage

full and frank communications between attorneys and their clients and thereby to promote broader

public interests in the observance of law and administration of justice.’” Flanagan, 2018 WL

3337267, at *2 (quoting Hewes v. Langston, 853 So. 2d 1237, 1244 (Miss. 2003)). “But a privilege

that gives way whenever its contents become relevant or even ‘highly relevant’ to an opposing

party’s arguments cannot serve this purpose. Such a defeatable ‘privilege’ is hardly a privilege at

all.” In re Itron, 883 F.3d at 562 (citing U.S. v. Zingsheim, 384 F.3d 867, 871 (7th Cir. 2004))

       As the above authorities make clear, an “at issue” waiver occurs only when the client has

made the decision and taken the affirmative step in the litigation to place the advice of their

attorney in issue by pleading reliance on the advice of counsel as an element of a claim or defense.

Here, there is no waiver because the Bank never “specifically ple[ads] reliance” on any legal advice

from its attorneys in its Motion to Vacate, nor does the Bank refer to any “confidential [attorney-

client] communications.” Rather, the Bank asserts the following in its Motion to Vacate with

respect to its evident partiality argument:

      •   The Arbitrator was required to disclose potential conflicts to the parties and the
          AAA.

      •   The Arbitrator affirmatively answered that he had no conflicts or other
          disclosures to make, when in fact the Arbitrator had a disqualifying conflict of
          interest arising from his guaranty of a commercial loan with the Bank that he
          had a duty to disclose but did not.

      •   The Arbitrator was aware of the loan’s continuous renewals and eventual default,
          as he was providing his personal financial information to the Bank to obtain
          renewals, executed renewals, and executed a letter agreement with the Bank on
          July 7, 2017, concerning the repayment of the debt, all during the pendency of
          the underlying arbitration.




                                                10
       •   After the Arbitration Award was entered, the Bank discovered that the Arbitrator
           had a direct conflict with the Bank that the Arbitrator failed to disclose (and, in
           fact, affirmatively denied having).

       •   The Bank’s representatives and attorneys involved in the arbitration were
           unaware of the Arbitrator’s undisclosed conflict until after the entry of the
           Arbitration Award.

See [Doc. 53] at 6-9, 20-25. Nowhere in the Motion to Vacate does the Bank assert that it relied

on any attorney-client communications. In other words, the Bank is not using the attorney-client

privilege as a sword and, thus, there is no waiver. In re Itron, 883 F.3d at 560 (“[W]hile the sword

stays sheathed, the privilege stands.”) (quoting In re Lott, 424 F.3d 446, 454 (6th Cir. 2005)). As

previously stated, the Trustee is only fabricating this issue to distract the Court from the fact that

the Arbitrator misled or filed a false Oath of Arbitrator and failed to disclose relevant conflicts

initially and subsequently during the arbitration.

        The Trustee does not argue that the Bank is relying on privileged communications. Rather,

the Trustee asserts that “[t]he Bank’s knowledge, i.e. what its attorneys told the Bank about the

selection of the Arbitrator and/or the basis for any conflict, is at the center of the Bank’s fact based

defense.” [Doc. 46] at 6 (emphasis added). In essence, the Trustee urges this Court to adopt the

relevance standard that has been specifically rejected by the Fifth Circuit and other courts. In re

Itron, 883 F.3d at 561 (citing Rhone-Poulenc, 32 F.3d at 864 (3d Cir. 1994) (“[r]elevance is not

the standard . . . . even if one might conclude that facts to be disclosed are vital, highly probative,

directly relevant or even go to the heart of an issue.”). Simply put, the privilege is not waived

merely because Trustee believes privileged communications between the Bank and its attorneys

concerning the appointment of the Arbitrator and the undisclosed conflict are relevant to the

Bank’s Motion to Vacate. Furthermore, the authorities cited by the Trustee do not support waiver

in this case because the clients in those cases specifically pled reliance on advice of counsel in




                                                  11
support of a claim or defense. See Conkling v. Turner, 883 F.2d 431 (5th Cir. 1989) (plaintiff

waived privilege by asserting reliance on counsel’s advice to toll the statute of limitations); Liberty

Mut. Ins. Co. v. Tedford, 644 F. Supp. 2d 753 (N.D. Miss. Feb. 9, 2009) (finding waiver where the

client pled reliance on advice of counsel in support of its counterclaim for equitable estoppel).

B.     The Bank Did Not Waive Protection of the Work-Product Doctrine.

       Similarly, the work product doctrine may be waived where a party puts in issue an

attorney’s opinion or work product by alleging reliance on the same as an element to a claim or

defense. Willis v. Allstate Ins. Co., 2014 WL 1882387, at *4 (S.D. Miss. May 12, 2014) (citing

Liberty Mut. Ins. Co. v. Tedford, 644 F. Supp. 2d 753 (N.D. Miss. Feb. 9, 2009). Here, there is no

waiver of the work product doctrine for the same reasons there is no waiver of privilege. The Bank

does not allege that it relied on its attorneys’ work product in support of its Motion to Vacate.

Moreover, the Trustee does not argue and cannot demonstrate a “substantial need” for waiving the

work product doctrine. See Fed. R. Civ. P. 26(b)(3)(A).

                                          CONCLUSION

       For the foregoing reasons, the Court should deny the Trustee’s Motion to Determine

Waiver of the Attorney Client Privilege and Work Product Doctrine [Doc. 45].


       Dated: January 16, 2020.




                                                  12
                                              PRIORITYONE BANK

                                        By: /s/ Robert Parrott
                                            C. Phillip Buffington, Jr. (MSB No. 7035)
                                            Timothy J. Anzenberger (MSB No. 103854)
                                            ADAMS AND REESE LLP
                                            1018 Highland Colony Parkway, Suite 800
                                            Ridgeland, MS 39157
                                            Telephone:     601.353.3234
                                            Facsimile:     601.355.9708
                                            phil.buffington@arlaw.com
                                            tim.anzenberger@arlaw.com

                                              G. Robert Parrott II (MSB No. 103970)
                                              ADAMS AND REESE LLP
                                              701 Poydras Street, Suite 4500
                                              New Orleans, LA 70139
                                              Telephone:     504.581.3234
                                              Facsimile:     504.566.0210
                                              robert.parrott@arlaw.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing with the Clerk of the
Court using the ECF system, which sent notification of such filing to all counsel of record.

       Dated: January 16, 2020.
                                                      /s/ Robert Parrott
                                                      Of Counsel




                                                 13
